Exhibit 10.1
 


 
INDEPENDENT CONTRACTOR AGREEMENT
 
 
THIS INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”), is effective as of
August 4, 2011 (the “Effective Date”), by and between Jason Cunliffe having an
address of Barrio Dalvian M19 C22, Cerro Marmolejo 297, (5500) Mendoza,
Argentina (the “Consultant”) and Silver Bull Resources, Inc. (the “Company”) a
Nevada corporation with its principal office located at 2200, 885 West Georgia
Street, Vancouver, BC, Canada.
 
WHEREAS, the Company and the Consultant entered into an independent contractor
agreement dated April 12, 2011 (the “Original Agreement”).
 
AND WHEREAS, the Company and the Consultant wish to amend and restate the
Original Agreement, to among other things, provide that the Consultant provide
the services of Vice President of Exploration.
 
AND WHEREAS, the Agreement is intended to supersede the Original Agreement.
 
1.  Independent Contractor.  The Company hereby engages the Consultant as an
independent contractor to provide the services described below and the
Consultant hereby accepts such engage and agreement to provides the services
with that level of care and skill exercised by other professional consultants
under similar circumstances and in accordance with the terms and conditions of
this Agreement.  The Company and the Consultant agree that:
 
(a)  
The Consultant shall at all times be an independent contractor with control over
the manner and means of the Consultant’s performance.  The Consultant is not an
employee, servant or agent of the Company and no partnership, joint venture or
agency will be created or will be deemed to be created by this Agreement or by
any action of the parties under this Agreement and the Consultant shall not
represent himself to have or be in any such relationship with the Company.

 
(b)  
Unless the Company specifically authorizes the Consultant in writing to do so,
the Consultant will not purport to be acting as the legal agent of the Company,
and the Consultant will not enter or purport to enter into any agreements on
behalf of the Company or otherwise bind or purport to bind the Company in any
respect or cause the Company to incur liability in any manner whatsoever, and,
except as otherwise provided herein, all actions of the Consultant other than
those with respect to providing the services will be entirely on and for the
Consultant's own behalf.

 
(c)  
Unless otherwise specified in this Agreement, the Consultant shall not be
entitled to rights or privileges applicable to employees of the Company
including, but not limited to, group insurance, pension plans, holidays, paid
vacation and other benefits which may be available from time to time to the
Company’s employees.

 
1
 
 

--------------------------------------------------------------------------------

 
2.  Services.  During the term of the Agreement the Consultant shall provide
services to the Company of Vice President of Exploration for the Company
including the Company’s subsidiary entities and shall consult with Company
management on all related matters, including with the President and Chief
Executive Officer.  The parties agree and acknowledge that the Consultant will
primarily provide consulting services with respect to the Company’s Sierra
Mojada project in Mexico (the “Project”) and may provide services for, and be
paid by, any affiliated entity of the Company.  It is expected that the services
may include, but not necessarily be limited to those services outlined in
Appendix 1 to this Agreement.
 
3.  Location; Rotation; Extent of Services.  It is expected that the Consultant
shall provide the services under the Agreement at the Project site, on the basis
of 20 days on/10 days off.   Days spent traveling to and from the Project will
be considered “on” days.
 
4.  Fees.  The Company will pay the Consultant USD $700 per day of providing
services (the “Consulting Rate”) by the Consultant in accordance with payment
instructions provided to the Company by the Consultant.
 
5.  Term of the Agreement; Termination.
 
(a)           The initial term of the Agreement shall commence on the date
hereof and terminate on September 4, 2011.
 
(b)           The term of the Agreement shall be automatically extended on a
month-to-month basis unless the Company shall have delivered to the Consultant
30 days advance written notice that the term of the Agreement will not be
extended.  The Consultant shall have the right to provide such non-renewal
notice to the Company, on the same terms and conditions.
 
(c)           The Consultant may elect, within 30 days of a Change of Control of
the Company to terminate the Agreement upon providing written notice of
termination to the Company.  Upon receipt of such notice of termination in
accordance with this, the Company shall pay the Consulting Rate in effect:
 
(i)  
for 120 days if the Change of Control occurs less than thirty-six months from
August 4, 2011; or

 
(ii)  
for 240 days if the Change of Control occurs more than thirty-six months from
August 4, 2011.

 
For the purposes of this Agreement, a Change of Control of the Company shall
mean the occurrence of one or more of the following events after the Effective
Date of this Agreement: (i) any Person or combination of Persons acting jointly
or in concert acquires or becomes the beneficial owner of, directly or
indirectly, more than 50% of the voting securities of the Company, whether
through the acquisition of previously issued and outstanding voting securities,
or of voting securities that have not been previously issued, or any combination
thereof or any other transaction having a similar effect; or (ii) the sale or
transfer of more than 50% of the operating assets of the Company to an entity
not controlled by the Company, where “Person” means an individual, partnership,
association, company, body corporate, trustee, executor, administrator, legal
representative and any national, provincial, state or municipal government
 
2
 
 

--------------------------------------------------------------------------------

 
6.  Bonus.  The Consultant shall be eligible to earn an additional fee up to USD
$20,000 per year based on obtaining of certain milestones for the Project.  The
determination as to whether any defined milestones have been met shall be made
in the Company’s sole discretion.  The determination as to whether the any bonus
shall be paid for 2011 will occur by January 31, 2012.  Subsequent year
milestones are expected to be determined between the parties within the first 30
days of each calendar year.   Should the Agreement be terminated prior to
January 31, 2012 the Company in its sole discretion may elect to pay the
Consultant a bonus.    The parties agree and acknowledge that nothing in the
Agreement shall be deemed to obligate the Company to pay the Consultant a bonus.
Agreed goals for which the bonus will be assessed is outlined in Appendix 2.
 
7.  Stock Option.    In addition to the above Consulting Rate and other
compensation payable to the Consultant, the Consultant will be entitled to
participate in the Company’s stock option plan. Subject to board approval the
initial option grant to the Consultant is expected to be 400,000 options which
is inclusive of the 300,000 options in the Original Agreement with the pricing
and vesting in accordance with the Company policy and the option being subject
to the standard terms and conditions set forth in the Company’s stock option
plan.
 
8.  Taxes.  The Consultant shall be responsible for remittance to the proper
authorities of any and all income taxes, employment insurance or social security
premiums and workers compensation insurance in relation to the Consultant’s
remuneration hereunder.  The Consultant is and will be solely responsible for,
and will file, on a timely basis, all tax returns and payments required to be
filed with, or made to, any federal, state, provincial, or local tax authority
with respect to the provision of services and receipt of fees under the
Agreement.
 
9.  Indemnity.  The Consultant shall indemnify and save harmless the Company of
and from any and all claims, actions, losses, expenses, costs or damages
(including, without limitation, any and all legal expenses reasonably incurred)
which the Company may suffer or incur as a result of any negligent act or
omission of the Consultant, any and all liability arising out of the failure of
the Consultant to comply with the provisions of this Agreement, or as a result
of the Company not making any statutorily required source deductions pursuant to
any applicable federal, state, provincial, or local laws on payments to the
Consultant including, without limitation, pursuant to the Income Tax Act
(Canada), the Employment Insurance Act (Canada), and the Canada Pension Plan or
comparable legislation in other jurisdictions in which the Consultant provides
services to the Company.
 
10.  Expenses; Air Travel.  During the term of the Agreement, the Consultant
shall be entitled to prompt reimbursement for all reasonable expenses incurred
by the Consultant in provision of the services by the Consultant hereunder;
however, the Consultant shall not incur any expense greater than USD $1,000
without the prior approval from the Company’s President and Chief Executive
Officer or designate.
 
3
 
 

--------------------------------------------------------------------------------

 
(b)           The Company shall pay for coach class airfare with respect to any
flight made by the Consultant on the Company’s behalf, including flights to and
from the Consultant’s place of residence.
 
(c)           At its expense during the term of the Agreement the Company shall
pay any costs or premiums on behalf of the Consultant such that the Consultant
shall covered by, and/or entitled to, emergency evacuation services provided by
International SOS while on assignment in Mexico.  The Consultant shall be solely
responsible for any other health and medical insurance coverage and policies he
deems necessary and appropriate to provide the services under the Agreement
 
11.  Confidentiality of Company Information.  The Consultant, or any
representative thereof, shall maintain in strict confidence and not copy,
disclose or transfer to any other party any data, records, reports, assay
results, geological, geochemical, geophysical and title data, records, drill
hole logs, calculations, opinions, maps, charts, samples, documents, instruments
and all other information in any form, pertaining to the any property the
Company currently owns, or has the rights to acquire, or pertaining to any
mining claims, mineral interests or properties owned by the Company.   Nor shall
the Consultant disclose any confidential information disclosed or provided to
the Consultant regarding the business of the Company.
 
All communications regarding any possible transactions, requests for due
diligence or other information or requests for site visits will be submitted or
directed to the Company, and the Consultant shall not contact any employees,
customers, suppliers or contractors of the Company or its affiliates without
express permission.  Nothing in the Agreement shall constitute a grant of
authority to the Consultant or any representative thereof to remove, examine or
copy any particular document or types of information regarding the Company, and
the Company shall retain control over the particular documents or items to be
provided, examined or copied. At the termination of the Agreement, or if at any
time the Company so requests, the Consultant and its representatives will return
to the Company all copies of information regarding the Company in his or their
possession.
 
The Consultant acknowledges that any and all the Company confidential
information exchanged or obtained pursuant to the Agreement may constitute
material, non-public information about the Company, and agrees that he will deal
with such information in accordance with applicable securities laws.
 
The provisions of this Section shall survive the termination of the Agreement.
 
12.  Non-Competition.  During the term of the Agreement, the Consultant shall
not own, manage, operate, control, be employed by, participate in, provide
services to or be connected in any manner with the ownership, management,
operation or control of any business which is engaged in the business conducted
by the Company of exploration/development of silver-zinc mineral projects in
Mexico and mining exploration in general in Gabon.  In the event of the
Consultant’s actual or threatened breach of this paragraph, the Company shall be
entitled to a preliminary restraining order and injunction restraining the
Consultant from violating its provisions.  Nothing in the Agreement shall be
construed to prohibit the Company from pursuing any other available remedies for
such breach or threatened breach, including the recovery of damages from the
Consultant.
 
4
 
 

--------------------------------------------------------------------------------

 
13.  Entire Agreement; Modification.  The Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all existing agreements among them concerning such subject matter,
and may only be modified by the express written agreement of the party to be
bound.  The Company and Consultant agree that the Original Agreement be and
hereby is cancelled and of no further force or effect and the Agreement is
intended to supersede that agreement.  The parties agree that there no
obligations of any kind due and owing under the Original Agreement.
 
14.  Notices. Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally, when transmitted by fax and receipt is confirmed,
when transmitted via email of a pdf document and receipt is confirmed, three
days after being mailed by first class mail, or one day after being sent by a
nationally recognized overnight delivery service, charges and postage prepaid,
properly addressed to the party to receive such notice, at the address for such
party (or at such other address as shall hereafter be specified by such party by
like notice) first set forth above.
 
15.  Waiver.  Neither the Consultant’s nor the Company’s failure to insist at
any time upon strict compliance with the Agreement or any of its terms nor any
continued course of such conduct on their part shall constitute or be considered
a waiver by the Consultant or the Company of any of their respective rights or
privileges under the Agreement.
 
16.  Binding Effect.  The provisions of the Agreement shall be binding upon, and
inure to the benefit of the Company and the Consultant and their respective
successors and assigns.
 
17.  Assignment and Subcontracting Prohibited.  No assignment of the Agreement
shall be made without the prior written consent of the other party.  The
Consultant shall not subcontract the provision of the services or any obligation
of the Consultant under this Agreement without the prior written consent of the
Company.
 
18.  Severability.  If any provisions of the Agreement are deemed invalid,
illegal, or unenforceable, the balance of the Agreement shall remain in effect.
 
19.  Headings.  The headings in the Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
the Agreement.
 
20.  Counterparts. The Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
5
 
 

--------------------------------------------------------------------------------

 
21. Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the province of British Columbia, without giving
effect to conflict of laws.  In the event of any dispute between the parties
which results in litigation, the exclusive venue for such litigation shall be a
district court within the province of British Columbia.
 
[Signature page follows.]
 
 
 
 
 
6

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the
date first set forth above.
 

 
SILVER BULL RESOURCES, INC.
         
 
By:
/s/ Tim Barry      
Authorized Signatory
                      /s/ Jason Cunliffe        JASON CUNLIFFE  

 
 
 
7
 
 

--------------------------------------------------------------------------------

 
 